Case 1:19-cv-00862-CFC-SRF Document 353 Filed 04/06/21 Page 1 of 3 PageID #: 15913




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELA WARE

 1Ox GENOMICS, INC.,


                           Plaintiff,

                    V.                         Civil Action No. 19-862-CFC-SRF

 CELSEE, INC.,


                           Defendant.



                             MEMORANDUM ORDER

        Plaintiff 1Ox Genomics alleges that Defendant Celsee infringes claims 1, 3,

 4, 5, and 11 of U.S. Patent No. 10,392,662 (the #662 patent) "by making, using,

 and selling the Celsingle beads." D.I. 265 at 2. Pending before me is 1Ox's

 Motion for Summary Judgment of Direct Infringement of the #662 patent. D.I.

 260.

        The parties agree that resolution of the motion turns on whether the accused

 Celsingle beads are "covalently attached to a plurality of oligonucleotide tags," as

 required by the asserted claims. See #662 patent at claims 1, 3, 4, 5, and 11; D.I.

 300 at 3-14. Although the parties originally disputed how "covalently attached"

 should be construed, they stipulated at the Markman hearing that "covalently

 attached" means "wherein the beads [are] attached to a plurality of oligonucleotide
Case 1:19-cv-00862-CFC-SRF Document 353 Filed 04/06/21 Page 2 of 3 PageID #: 15914




  tags by at least one covalent bond." D.I. 301, Ex.Fat 49:12-15. Accordingly, I

  adopted that construction of the term.

        It is undisputed that the accused Celsingle beads are attached to the

  oligonucleotide tags by a linker, and thus do not share a direct covalent bond. D.I.

  265 at 23-24; D.I. 301   115-7.   lOx argues that the stipulated definition of

  "covalently attached" "does not require a direct attachment" and that the claim

  limitation is met where an oligonucleotide tag is connected to a linker with a

 covalent bond and the linker is connected to a bead with a covalent bond. D.I. 265

 at 24. Celsee argues that "covalently attached" "requires that at least one atom of a

 tag share an electron pair with at least one atom of the bead." D.I. 300 at 5.

        I agree with Celsee. As lOx's own expert explained: "A covalent bond is

 one in which pairs of atoms are strongly bound together by sharing electrons

 between them." D.I. 301, Ex I at 28. Thus, "covalently attached" requires that the

 bead be attached to the oligonucleotide tag "by at least one covalent bond."

        1Ox has not put forth any evidence that at least one atom of an

 oligonucleotide tag shares an electron pair with at least one atom of the accused

 Celsingle bead. Accordingly, it has failed to demonstrate that the Celsingle beads

 meet every limitation of the asserted claims of the #662 patent, and I will deny its

 motion. See Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1320 (Fed.




                                             2
Case 1:19-cv-00862-CFC-SRF Document 353 Filed 04/06/21 Page 3 of 3 PageID #: 15915




 Cir. 2009) ("Direct infringement requires a party to perform each and eve1y step or

 element of a claimed method or product.").

       NOW THEREFORE, at Wilmington this Sixth day of April in 2021, IT IS

 HEREBY ORDERED that Plaintiffs Motion for Summary Judgment of Direct

 Infringement of the #662 Patent (D.I. 260) is DENIED.




                                         3
